Citation Nr: 0120566	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  99-05 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating in excess of 50 percent for dysthymic 
disorder with a history of anxiety traits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to 
August 1945.


This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal of a March 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which granted an increased rating from 30 percent to 50 
percent for service-connected dysthymic disorder with history 
of anxiety traits, effective June 16, 1997, the date of 
receipt of the increased rating claim.  The veteran has 
perfected an appeal of the disability evaluation assigned.  

The Board remanded this matter in July 2000 for further 
development.  Such development has been accomplished and this 
matter is now returned to the Board for further 
consideration.  

While this claim was pending, this case was transferred to 
the Boise, Idaho RO.

In letters received in July 2001 and August 2001, which waive 
RO consideration of additional evidence, the veteran through 
his wife's written assertions, appears to be raising 
additional issues not currently before the Board.  The August 
2001 letter specifically appears to be raising claims related 
to the insulin treatment the veteran received in service.  
These matters are referred to the RO for further 
consideration.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2. The entire competent and probative evidence of record 
shows that the veteran's dysthymic disorder is manifested by 
no more than occupational and social impairment with reduced 
reliability and productivity due to moderate symptoms to 
include disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
dysthymic disorder have not been met. 38 U.S.C.A. §§ 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991); 38 C.F.R. § 4.130, Diagnostic Code 9433 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reveal that the veteran underwent a 
psychiatric examination in July 1945, and he was diagnosed 
with anxiety state.  He underwent a course of sedative 
insulin treatment for almost two weeks in August 1945.  
Towards the end of August 1945, a Medical Board report showed 
him to be incapacitated by his anxiety state, with the degree 
of impairment classified as moderate.  The same month, he was 
issued a certificate of disability for the same diagnosis, 
although it was now classified as chronic and severe, and he 
was discharged from active service at Fort Riley, Kansas.  By 
rating decision dated in October 1945, the Minneapolis, 
Minnesota RO granted service connection for anxiety state, 
moderate, and a ten percent evaluation was assigned.  

The report of a December 1946 VA examination reflected that 
the veteran's mental status was unimpaired.  As a result of 
these findings the RO decreased the evaluation of his anxiety 
state to 0 percent.  VA treatment records from 1987 to 1993 
mostly concern treatment for other medical problems, but 
include findings from a January 1993 psychiatric examination.  




The report of the veteran's January 1993 psychiatric 
evaluation reveals complaints of recurrent nightmares since 
service, as well as bouts of depression, although he stated 
that this had gotten better over the years.  He admitted to 
having had some problems with alcohol when he was younger, 
but had not had an alcoholic drink in several years.  He was 
noted to have worked for a contractor doing excavations since 
service, and he retired a few years ago.  He had now been 
married to his second wife for 18 to 20 years.  On 
examination he was noted to be neatly dressed, pleasant and 
cooperative, with coherent speech that was organized and 
normal in rate and tone.  His thought content focused on the 
problems of recurrent dreams and depression since the Army.  
Thoughts were negative for suicide, homicide or psychosis.  
Affect was appropriate and mood was normal in range.  Memory 
appeared to be intact, although not formally tested.  The 
assessment was depression not otherwise specified, and 
questionable post traumatic stress disorder.  Plans were made 
to place him on medication and for him to return in two 
months for follow up.  

On follow up in March 1993, the veteran reported having felt 
more depressed for a while after his last visit, but thought 
he was feeling better.  His sleep had improved although he 
still had dreams and nightmares and woke up 1 to 2 times at 
night.  He also complained of low energy, with no other 
changes.  The assessment was some improvement.  The dosage of 
medication was increased.  

The report of a June 1993 VA examination reflects the 
veteran's history of having worked as a farmer and as a heavy 
equipment operator and that he retired in 1991.  He 
complained of being depressed, and did not take much interest 
in anything.  He was not suicidal or tearful.  He described 
living with his wife and helping with the housework.  He 
attended church but otherwise had no organizational ties.  He 
described watching television or occasionally working on an 
old truck or plowing snow.  He did not have any close 
personal friends.  

On examination, the veteran was noted to be reasonably neat 
in appearance.  His speech was normal in mechanics and 
content, and his associations were coherent and relevant.  
His affect was mildly depressed.  His intellectual 
functioning was grossly intact.  He complained of restless 
sleep with difficulty staying asleep and nightmares.  He did 
not have blackouts since quitting drinking.  No delusional 
material was elicited.  He denied crying spells or suicidal 
thought but complained of being rather anhedonic and took 
less than normal interest in things.  The diagnosis rendered 
was dysthymic disorder.  In regard to the original diagnosis 
of anxiety disorder, the examiner, J.C. Whitacre, M.D., 
opined that the process was a life long one according to the 
history, and that the early manifestations were probably more 
along the lines of anxiety and irritability but now the 
anxiety defense had worn thin and underlying depression had 
gradually emerged.  

Based on the medical evidence and VA examination findings, 
the RO, in a June 1993 decision, increased the evaluation of 
the service connected disorder, now classified as 
psychoneurosis, to 10 percent.  

VA treatment records from June and September 1993 reflect 
that the veteran was more or less the same.  He had fewer 
problems kicking in his sleep and was less irritable when 
taking his medication, but he had stopped taking it regularly 
due to dizziness.  In September 1993 the medication was 
switched to a different kind.  In December 1993 he reported 
doing fairly well, with occasional periods where he felt 
depressed for a few days.  He slept fairly well and tried to 
stay busy.  He was assessed as stable and was continued on 
the new medication.  On follow up in May 1994 he reported 
that his mood was fairly good.  

The report of a November 1994 VA examination, again conducted 
by Dr. Whitacre, reflects that the veteran was receiving 
treatment at the Mental Health Clinic on a monthly basis.  
His recent history included plans to move near his brother 
although they weren't particularly close.  The veteran 
indicated that he would like an increased pension because of 
financial worries.  He was described as essentially the same 
as when he was last examined; he remained anhedonic and took 
very little interest in things.  He had no organizational 
ties outside church.  He helped his wife with the house and 
yard work, but had given up snow plowing and working on his 



car.  He had no particular friends, although he had no 
problem getting along with people.  His recreation was 
limited to fishing, reading and watching television.  He 
appeared somewhat depressed and withdrawn.  Findings on 
mental status examination were essentially the same as those 
from the June 1993 examination.  He had sleeping difficulty 
because of pain, and had an occasional nightmare.  He had no 
history or evidence of psychosis.  He was somewhat blue and 
depressed and chronically anhedonic, but denied suicidal 
preoccupations.  The diagnosis was dysthymic disorder and his 
condition remained essentially unchanged from the previous 
evaluation.

Based on the evidence, including the findings from the 1993 
and 1994 treatment records and the November 1994 examination, 
the RO, in a December 1994 rating decision, awarded a 30 
percent rating for the psychiatric disorder, which it now 
classified as dysthymic disorder with history of anxiety.  

VA treatment records from 1995 through 1997 reveal continued 
treatment for psychiatric symptoms as well as sleep 
disturbances.  The veteran was seen at a VA sleep medicine 
clinic in March 1995 for evaluation of sleep related 
behavioral disturbances said to have dated back to 1945.  
These disturbances were described by his wife as spells where 
he would thrash his legs and arms, kick, clench his fists, 
sit up or scream.  The veteran described having nightmares.  
A history of depression was noted although he was not taking 
any antidepressants at this time, and had not done so for a 
while.  The impressions included sleep related behavioral 
disorder, and he was placed on a trial of another medication.  
He continued treatment with the sleep clinic through June 
1996, with ongoing complaints of "active dreaming" and 
nightmares said to occur every two weeks.  His sleep related 
behaviors were said to occur when he forgot to take his 
medication.  

The veteran was also seen frequently in the psychiatry 
service with his wife, including around July 1996, when he 
admitted to becoming a little depressed or discouraged for 
three or four days every one to two weeks.  He also had 
episodes of 


being severely depressed for 2 to 3 weeks every few months, 
during which his appetite dropped and he felt like life was 
not worth living.  The treatment record from July 1996 
documents his wife's complaints that he was grumpy and mean, 
and down on himself, among others.  The veteran appeared 
angry and agreed with only 25 percent of what his wife said.  
His mood appeared depressed, with constricted affect and very 
poor self-esteem.  The impression was depressive disorder, 
not otherwise specified, versus major depression.  In 
September 1996 he reported doing well and denied much 
depression; most of the session dealt with his marital 
conflicts and some problems with medication.  

By October 1996, the veteran's mood was described as improved 
over the past several weeks and his wife agreed that he 
seemed less irritable.  In November 1996, he was still 
reported to be doing generally well.  He complained of 
difficulty motivating himself and some depressed mood.  
According to a February 1997 record he continued to do 
reasonably well.  His sleep was reasonably undisturbed except 
for nightmare arousal once a week and his dosage of 
medication was noted to have been adjusted.  

In March 1997, the veteran reported a depressed mood about 50 
percent of the time.  The assessment included major 
depression, recurrent, in partial remission and marital 
discord.  In October 1997, he still described his mood as 
average; he indicated that he felt depressed in the morning, 
with improvement of his mood during the day.  He described 
his relationships as intact and said that he was close with 
family members and with quite a few friends.  In October 1997 
the veteran was noted to be on medication to reduce 
nightmares and restlessness in bed and also on other 
medication for reasons unknown to him, but possibly for 
depression.  In November 1997 he was referred to the 
psychology service for testing; the impression was sleep 
disorder not otherwise specified, and dementia not otherwise 
specified, rule out alcohol induced versus multinfarct.  

The diagnosis of mild dementia was confirmed in a January 
1998, when it was noted that the veteran had entered the 
evaluation clinic to get his pension increased, and 
complained of feeling down and out, stating that life was not 
worth living at times.  The primary impression was mild 
dementia; the secondary impression was mood disorder with 
depressed mood, rule out due to dementia related mood swings 
versus Benzo induced or withdraw versus depression, and sleep 
disorder.   

A VA psychiatric examination for rating purposes was also 
conducted in January 1998 by J. Cooles, M.D.  The examiner 
reported that a neuropsychological examination had been 
conducted but was not in written form and that the diagnosis 
was being deferred pending receipt of the neuropsychological 
report.  The January 1998 examination included a review of 
the claims file, and the examiner documented the veteran's 
complaints of depression, which he said did not make life 
worth living.  He attended church and was described as doing 
okay socially with some people but was not interested in 
others.  He had no hobbies, and he spent his time working 
around the house.  He was said to have nightmares about 1 to 
2 times per week.  .  

During the January 1998 examination, the veteran appeared 
underactive, quite tense and had a lot of difficulty with 
memory.  His thought processes and speech were normal.  He 
denied crying spells and was cooperative.  There were no 
hallucinations or delusions.  The examiner found evidence of 
depression and anxiety, superficial insight and possibly 
impaired judgment.  The veteran had a bleak view of the 
future and some suicidal feelings; however, there was no 
history of attempts and no homicidal feelings described.  
Although the diagnosis was deferred pending the receipt of 
the neuropsychological report, the examiner noted the fact 
that the veteran was service connected for dysthymia with a 
history of anxiety attacks and the recent diagnosis of mild 
dementia as well as depression.  A GAF score of 50 was given.   

A battery of tests was conducted by clinical psychologist D. 
Cordes, Ph.D. in January 1998.  The results were consistent 
with moderate impairment in neurocognitive and intellectual 
abilities and mild memory deficits.  Such a pattern was 
opined to likely be seen with a progressive cerebrovascular 
decline.  


Personality test results were suggestive of a chronic 
dysthymia.  In an April 1998 progress note, the veteran was 
described as having an improved mood, quantified as a 25 
percent improvement, since starting a new medicine.  The 
impression was depression, improving.  In early June 1998, 
the veteran was seen by the general mental health clinic 
where his wife related a lifetime of "bad" thoughts, viewed 
by the staff psychiatrist as sounding more like relationship 
problems.  The impression included marital discord, 
depression not otherwise specified, rule out dementia and 
unspecified sleep disorder, questionable restless legs.  
Plans included referral to psychotherapy.  When there was an 
attempt a few days later to arrange psychotherapy, the 
veteran's wife indicated that he refused treatment by a 
female doctor.  

A neuropsychological assessment report dated in June 1998 
notes complaints of worsening memory, with suspected early 
onset Parkinson's.  The summarized findings indicate that the 
neuropsychological test data were consistent with moderate 
diffuse cerebral impairment.  Such a pattern of results was 
most often seen in individuals with slowly progressive 
disorders beyond the effects of normal aging.  Similar 
profiles were reportedly typical of early dementia of various 
etiologies.  The veteran also scored in the mildly depressed 
range of the Geriatric Depression Inventory.  A June 1998 
psychology assessment report notes the findings of this 
examination and reflects an impression of organic brain 
dysfunction, moderate, diffuse.  A July 1998 mental health 
clinic medication management record reveals that the 
veteran's interests and energy level had improved and his 
mood was less labile although he still complained of anxiety.  
His GAF was 45.  By early September 1998, the veteran's 
depression was responsive to medication and his GAF was 66. 

In September 1998 the veteran was hospitalized and diagnosed 
with a right-sided stroke.  He subsequently received 
rehabilitation treatment as a result of this and in October 
1998 he was seen in vascular surgery with a provisional 
diagnosis of major depression in remission.  In December 
1998, the veteran was seen in the El Paso, Texas, VA mental 
health clinic for complaints of increased feelings of 
depression and anxiety.  He was noted to have a residual 
effect of his stroke on the left side, as well as other 
medical problems, and he did not directly answer questions, 
but relied on his wife to do so.  He related that he was 
neither suicidal nor homicidal.  He presented with a flat 
affect and minimal eye contact and was able to follow 
conversations.  The assessment was depressive disorder rule 
out anxiety as well as physical problems by a social worker.   

The veteran was seen at a VA mental health clinic in January 
1999, at which time his history was mostly related by his 
wife.  His current complaints included mood swings of being 
excited then rapidly becoming depressed and withdrawn.  He 
reported having had seizures since being in the military, 
which he described as shaking and losing time.  He denied 
hallucinations and discrete episodes of anxiety or panic, but 
would be anxious for days or weeks at a time.  He complained 
of tension, and he worried about everything.  He had no panic 
attacks.  It was reported that sometimes he became tremulous 
or sweaty, but denied chest pains or other physical 
manifestations associated with this.  He complained of being 
irritable and unable to sit down for long.  His wife reported 
that he was more depressed than before.  He also had 
nightmares, but usually didn't remember them.  His overall 
sleep was described as pretty good.  He enjoyed helping 
around the house and going for walks, but did not socialize 
much.  He and his wife were self-described as "loners" and 
had recently moved from Arkansas to New Mexico.  It was noted 
that the veteran had had a cerebral vascular accident in 
September 1998 with left-sided residuals and his belief that 
there was some related memory impairment.  The assessment 
rendered in January 1999 was generalized anxiety disorder, 
provisional, with associated depressed mood, rule out 
organicity.  The recent cerebral vascular accident (CVA) was 
noted to complicate the picture and records would be needed 
for fuller evaluation.  The GAF score assigned was 60.  A 
change in medications was considered.  

A March 1999 VA mental health clinic follow up also reflects 
a GAF score of 60 and that the veteran reported improvement 
in anxiety and his mood since taking a different medication.  
He took a test in June 1999, which was positive for 
depression.  

In July 1999, the veteran was seen in the VA psychiatric 
clinic in Boise, Idaho, having just moved there from New 
Mexico.  He was assessed with dysthymia by history, seizure 
disorder and mild dementia.  In August 1999 he complained of 
feeling more depressed during the past 2 weeks, with low 
energy, fair appetite and decreased interest in some 
activities.  He denied suicidal thoughts.  The assessment was 
dysthymia and mild dementia and he was given different 
medication.  By October 1999, it was reported that he was 
feeling a little better; he was less depressed and had a 
little more energy.  He was eating and sleeping okay and 
trying to stay busy.  In December 1999, he reported that he 
was less depressed on the medicine, but periodically still 
got down in the dumps.  He was eating and sleeping well and 
his energy level was fair.  By February 2000, he reported 
that he was getting along fairly well and had been less 
anxious.  He claimed he never had a lot of energy but stated 
he got by.  He believed the medication has been helpful.  He 
continued to do well through April 2000.

In June 2000, it was reported that the veteran had 
experienced increased anxiety and depression for the past 3 
to 4 weeks with no obvious precipitant.  He also had trouble 
sleeping and recurrent nightmares, and complained of 
dizziness, which he believed was related to medication.  The 
assessment was dysthymia and his medication was changed.  By 
July 2000 he reportedly was feeling better, with more energy.  
He was more active and less depressed.  He had no side effect 
from the new medicine and it was continued.  He remained on 
the new medication through September and October 2000, and 
reported that his mood had been fairly good.  He did a lot of 
yard work and he was sleeping well.  A December 2000 medicine 
clinic treatment note indicates that his mood was much 
improved, without depression.

VA treatment records through 2001 primarily address the 
veteran's numerous other medical problems; however, a 
February 2001 mental health clinic record notes that he was 
feeling very good, was not depressed, and was less anxious.  
He was also eating and sleeping well, denied any problems, 
and enjoyed reading and other activities.  He had no apparent 
side affects from the medication and plans were made to 
continue it.  A March 2001 treatment record notes that the 
veteran reported having felt more depressed the previous 
week, but he was now feeling better.  

The RO afforded the veteran a psychiatric examination in 
March 2001.  The examiner reviewed the claims file.  The 
veteran was noted to appear his stated age, and his hygiene 
and nutrition appeared excellent.  He was dressed comfortably 
and appropriately.  He made good eye contact.  His movements 
were slow and cautious, and he exhibited evidence of residual 
physical problems from his stroke.  His speech was in normal 
limits, and his attitude toward the evaluation was cautious 
and curious.  His wife did most of the speaking for him.  

A comparison of the written record with the veteran's 
disclosures suggested that he was a poor historian especially 
relative to dates and specific issues of his problems.  His 
mood was reported as down recently and for the recent past.  
His affect was moderately depressed with a very monotonic 
change pattern.  He displayed a very narrow range of 
responsiveness, with such responsiveness being congruent with 
the subjects discussed and the topics at hand.  He was mildly 
confused with the proceedings, but seemed alert and oriented 
to person place and time.  He had some difficulty with both 
content and process oriented knowledge problems, and 
primarily engaged in a long litany of responses with regard 
to some questions.  His intellectual function was estimated 
in the low/normal range.  He had exceeding difficulty with 
attention and concentration tasks, being mostly unable to 
perform in the normal range for any tasks that required 
backward recitation.  His immediate and remote recall were 
satisfactory, but recent recall was poor.  He thought he had 
lived in Idaho for a year, although his wife stated they were 
there for two years.  He showed partial insight into his 
mental health difficulties as they relate to his dysthymic 
disorder.  He was not very aware of the medication regimens 
he needed to follow and relied on his wife for much of this 
information.  He seemed to be a good patient in complying 
with treatment, and displayed good judgment relative to goals 
and means of achieving them.  He showed no ruminations, 
obsessions, delusions or compulsions.  He denied suicidal and 
homicidal ideations and hallucinations.  His thinking 
processes were largely sequential, logical and goal directed.  
His fund of information was commensurate with his background, 
education and life experiences; however, his memory and 
attention deficits suggested he would be better off with a 
fiduciary.  

The March 2001 examiner noted that, according to the 
veteran's report, it seemed that he continued to qualify for 
the diagnosis of dysthymic disorder.  The veteran reported 
the presence of a depressed mood for most of the day, for 
more days than not, as indicated by his subjective experience 
of being depressed, as well as poor appetite, insomnia, low 
energy, fatigue and feelings of hopelessness.  Upon review of 
the record, it was opined that the veteran appeared to have 
had some difficulties with depression since his service in 
the Army in 1945.  It was noted that the veteran also 
reported some signs and symptoms relative to a general state 
of anxiety, as indicated by a sense of excessive worry, mixed 
in with signs and symptoms of depression.  His current 
treatment at the Boise VA Medical Center was noted, and he 
was noted to presently receive antianxiety and antidepressant 
medications.  Based on review of the record it was also noted 
that he never seemed to consistently respond to any single 
medication regimen over time, and that the medication 
eventually would lose its effectiveness.  

The examiner also noted that the veteran reported some 
symptoms and signs consistent with a diagnosis of vascular 
dementia.  These included the progressive development of  
multiple cognitive deficits, memory impairment, apraxia and 
some disturbance with executive functioning.  The record was 
noted to indicate such dementia had been present in about 
1997,when he underwent neurological testing.  There was also 
evidence of the cerebral stroke since that time, which may 
have accelerated any deficits he was experiencing prior to 
that time.  The examiner opined that, from the record and his 
evaluation of the veteran, the continuation of a diagnosis of 
dementia was justified, as well as some expectation of 
decreasing abilities and functions in that regard.  The 
dementia was opined to be apparently distinct from the 
dysthymic disorder that was previously diagnosed.  

The March 2001 examiner stated that the veteran's dysthymic 
disorder represented significantly reduced reliability and 
productivity, relative to social and industrial functioning.  
The dementia, which added to such difficulty, was again noted 
to be 


separate for diagnostic purposes.  The veteran was reported 
to have some satisfactory functioning, in that he was able to 
maintain some social relationships, and he also appeared to 
have some sense of the impact caused by the signs and 
symptoms relative to his dysthymia.  The dementia added to 
the dysthymia certainly contributed to his difficulties and 
would lower any global assessment of functioning (GAF) made 
at the end of the evaluation.  The indicated that the 
dysthymic disorder seemed to represent significant reduced 
reliability relative to that sort of functioning.

The primary DSM IV Axis I diagnostic impressions were 
dysthymic disorder, late onset, with concomitant anxiety 
features; and vascular dementia with depressed mood.  His 
current Axis V GAF score was 50.  The examiner explained that 
the GAF score assigned was meant to solely reflect the degree 
of assessed impairment relative to the service connected 
dysthymic disorder.  The examiner further stated that 
inclusion of the impairment relative to the dementia would 
lower the overall GAF.  The GAF of 50 was again emphasized to 
reflect only the level of impairment from dysthymic disorder.

According to an April 2001 VA treatment note, the veteran 
continued to report that his current medication regimen 
helped relieve his anxiety and improved his mood.  He was 
outside and more active and had been sleeping fairly well, 
with restless legs.  No other change was reported.  The 
assessment was depression/anxiety and he was continued on his 
current medication.

In July 2001, the veteran submitted additional evidence, 
accompanied by a written waiver of RO review.  This evidence 
includes a photocopy of a service medical record of insulin 
treatment in August 1945, which is already associated with 
the claims file.  Also submitted was a letter by D. Falk, 
M.D., stating that the veteran had problems with chronic 
anxiety and depression, as well as a number of medical 
problems, including strokes, hypertension, heart disease and 
diabetes.  As a consequence of these problems, the veteran 
was regarded as totally disabled and unable to perform work 
of any kind.  

Also submitted in July 2001, with a waiver of RO review, was 
a copy of this letter from Dr. Falk, along with faxed copy of 
a June 1999 clinic record showing follow-up for high blood 
sugars, and documenting numerous active problems including 
history of CVA in September 1998, anxiety disorder, "pinched 
nerve" in right arm, "brain injury," depression and seizures.  
This record reflected complaints of increasing anxiety among 
various physical complaints.  

Also submitted in July 2001, with a waiver of RO review, was 
a July 2001 treatment record from St. Luke's Medical Center, 
which reflects treatment for shortness of breath, and 
addressed treatment for this condition, later diagnosed as 
new onset congestive heart failure and abnormal ECG.  This 
record did mention that the veteran had no mental status 
change according to his wife.  The remainder of the records 
submitted with this new addition are duplicates of records 
already associated with the claims file, including the June 
2001 letter from Dr. Falk, the August 1945 service medical 
record and the September 1998 VA hospital record showing 
treatment for the stroke.  

Finally submitted in August 2001, with a waiver of RO review 
is a copy of the service medical record showing insulin 
treatment, along with assertions from the veteran's wife 
which are not pertinent to the claim for an increased rating 
for dysthymic disorder.

Legal Criteria

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board will apply the law cited above, as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply); see also 
VAOPGCPREC 03-2000 (Apr. 10, 2000).  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant. 38 C.F.R. § 4.3 (2000).  In determining the level 
of impairment, the disability must be considered in the 
context of the whole recorded history.  38 C.F.R. § 4.2, 4.41 
(2000).  However, "the regulations do not give past medical 
reports precedent over current findings." Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment. 38 C.F.R. § 4.10 
(2000).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment. 38 C.F.R. § 4.126 (2000).

The regulations establish a general rating formula for mental 
disorders and assign disability evaluations according to the 
manifestation of particular symptoms. 
38 C.F.R. § 4.130 (2000).

The regulations provide that a 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent schedular rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent 



danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name. 38 C.F.R. § 4.130, Diagnostic Code 9433 (2000).

In its evaluation, the Board must determine whether the 
weight of the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 C.F.R. § 
3.102 (1999); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

The veteran's claim for increase was filed in 1997.  The RO 
has met its duty to assist the veteran in the development of 
this claim under the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By virtue of the 
Statement of the Case and the Supplemental Statements of the 
Case issued during the pendency of the appeal, the veteran 
and his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim.  The veteran was notified in June 2001 of an 
additional opportunity to submit evidence and request a 
hearing, with instructions specifically addressing submitting 
such evidence to the Board after the expiration of 90 days 
after notice of initial certification to the Board.  The RO 
made reasonable efforts to obtain relevant records adequately 
identified by the veteran, and it appears that all evidence 
identified by the veteran relative to this claim has been 
obtained and associated with the claims folder.  Further, the 
veteran has obtained representation and his representative 
has prepared argument on his behalf.  In view of the 
foregoing, the Board finds that the veteran will not be 
prejudiced by deciding the case on its merits without 
remanding the case for RO consideration of the new 
legislation.   

As noted above, rating evaluations for psychiatric conditions 
are to be based on all the evidence that bears on 
occupational and social impairment caused by the psychiatric 
symptoms.  This includes the veteran's GAF scores.  GAF is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Richard v. Brown, 9 Vet. App. 266 
(1996)(citing Diagnostic and Statistical Manual of Mental 
Disorders 32, 4th ed.1994)(DSM-IV).  The veteran's GAF scores 
have been shown to generally range around 50 and 60 between 
1998 and 2001, with a low of 45 reported in July 1998 and a 
66 reported in September 1998.  The most recent examiner 
specifically assigned a GAF of 50 and attributed that score 
solely to the disability caused by the dysthymic disorder. 

A GAF of 51 to 60 is defined as "[m]oderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  DSM- IV.  A GAF of 41 to 50 is defined as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  DSM- IV.

A 70 percent evaluation contemplates deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to symptoms described by the general 
rating formula.  The evidence in this case reveals well 
documented complaints of depression and sleep disturbances.  
Additionally, manifestations of dysthymic disorder have 
included depressed mood, difficulty with motivation and 
feeling rundown as reported in various treatment records and 
examination reports.  The veteran also has had problems with 
nightmares and restlessness in bed.  Over time, his symptoms 
have been noted to fluctuate in severity.  Complaints of 
episodes of severe depression for 2 to 3 weeks per month were 
reported in July 1996.  However, by September 1996, he was 
noted to be doing well, and he denied having much depression.  
March 1997 treatment records reveal the veteran's 



complaints of being in a depressed mood about half of the 
time.  While the severity of his symptoms has varied, overall 
they are not shown to have arisen to a level more closely 
approximating the criteria for a 70 percent rating.  The 
veteran has not complained of or exhibited delusional 
thinking or psychosis.  Also, he has not been shown to be 
suicidal or homicidal, according to reports from VA 
psychiatric examinations from June 1993, November 1994, and 
the treatment records between 1993 and 1998.  Although some 
suicidal feelings were noted at the January 1998 VA 
examination, suicidal ideation is only one of the multiple 
symptoms for a 70 percent rating.  The record does not 
reflect panic attacks, which are among the criteria for both 
a 50 and 70 percent rating.  

The medical evidence reveals that the veteran was initially 
diagnosed with dementia in November 1997, with this diagnosis 
confirmed in January 1998.  In September 1998, the veteran 
was diagnosed with a CVA.  These diagnoses were shown to 
complicate the overall disability picture according to a 
January 1999 VA mental health evaluation report.  The 
additional organic brain pathologies have been addressed in 
subsequent treatment records and VA examination reports from 
1999 through 2001, although the records continue to note 
findings related to the dysthymic disorder, including 
complaints of depression and low energy which have varied in 
severity and frequency.  In June 2000, the veteran reported 
having had increased anxiety and depression for 3 to 4 weeks 
along with trouble sleeping and recurrent nightmares.  
However, he was placed on a new medication and by July 2000, 
his symptoms were reported to have improved; he was more 
active and less depressed.  The improvement in his symptoms 
related to his mood disorder was shown to last through the 
rest of the year 2000 and up through February 2001.  At no 
point does the medical evidence from 1999 through 2001 reveal 
signs of delusional thinking or psychosis, continuous panic 
or depression affecting his ability to function 
independently, obsessional rituals that interfere with 
routine activities, impaired impulse control, neglect of 
personal appearance and hygiene or speech difficulties that 
were due to the service-connected psychiatric disorder.   

The best recent evidence addressing the veteran's current 
level of disability attributable to the dysthymic disorder is 
the report from the VA comprehensive evaluation in March 
2001.  The examiner specifically delineated the symptoms from 
the veteran's service-connected disorder apart from the 
nonservice connected dementia and any CVA residuals.  The 
symptoms related to the dysthymic disorder were included a 
depressed mood for most of the day, for more days than not, 
as well as insomnia, low energy, fatigue and feelings of 
hopelessness.  While definite problems with cognitive 
functioning, such as memory impairment, were shown to exist, 
they were specifically attributed to the veteran's 
nonservice-connected dementia.  The examination report notes 
that the veteran showed no ruminations, obsessions, delusions 
or compulsions.  He denied suicidal and homicidal ideation 
and hallucinations.  His thinking processes were largely 
sequential, logical and goal directed, he made good eye 
contact, and his speech was described as within normal 
limits.  

The examiner determined that the social and industrial 
impairment strictly attributed to dysthymia was equivalent to 
a GAF of 50, a borderline indication of moderate psychiatric 
impairment.  See Richards, supra.  The examiner also opined 
that the veteran's dysthymic disorder represents 
significantly reduced reliability and productivity, relative 
to social and industrial functioning.  Such findings are 
consistent with the 50 percent rating currently assigned for 
the disorder.  The examiner also gave an opinion that the 
dementia, while distinct from the dysthymic disorder, 
definitely added to the veteran's difficulties and would 
lower any global assessment of functioning (GAF) made at the 
end of the evaluation.  The dementia is not service 
connected.  

Thus, the March 2001 examination report, along with the other 
relevant evidence, does not show that the veteran's dysthymic 
disorder more closely approximates the criteria for a 70 
percent rating under the General Formula for rating mental 
disorders.  The examiner specifically noted that the veteran 
was able to maintain 



some social relationships and that he had some sense of the 
impact of the manifestations of the signs and symptoms 
relative to the dysthymia.  Additionally, the veteran showed 
partial insight into his mental health difficulties as they 
relate to his dysthymic disorder, appeared compliant with 
treatment, and displayed good judgment relative to goals and 
means of achieving them.  He displayed no ruminations, 
obsessions, delusions or compulsions.  He denied suicidal or 
homicidal ideations and hallucinations, and his thinking 
processes were largely sequential, logical and goal directed.  
He displayed a fund of information commensurate with his 
background, education and life experiences.  These findings 
are consistent with a disability picture warranting no more 
than a 50 percent rating.

More recently, the veteran's moods were shown to have 
improved after starting a new medication in June 2000, and he 
has continued to show stabilized moods, improved sleep, and 
increased energy through the ongoing use of this medication 
as recently as April 2001.  In any event, this most recent 
evidence, including the March 2001 recent report of VA 
examination performed by a psychiatrist, the VA treatment 
records from 2000 and 2001, and the additional evidence 
submitted in July 2001 provide the most probative medical 
evidence of the veteran's existing level of disability.  See 
Francisco, supra.  

Regarding the additional evidence submitted in July 2001 and 
August 2001, much of this evidence is duplicative of evidence 
already associated in the claims file.  However, the June 
2001 letter from Dr. Falk added nothing regarding the current 
level of disability attributed to the veteran's dysthymic 
disorder.  This letter merely stated that the veteran is 
unemployable due to a myriad of physical and psychiatric 
disorders, including strokes, hypertension, heart disease and 
diabetes, in addition to the chronic anxiety and depression.  
The July 2001 hospital record from St. Luke's Medical Center 
likewise merely indicates that the veteran was being treated 
for heart problems and his mental status was unchanged.   

In conclusion, the overall disability picture due to 
dysthymic disorder does not more nearly approximate the 
criteria for a 70 percent rating under the criteria. 38 
C.F.R. § 4.7 (2000).  The symptoms specifically from this 
disorder are shown to productive of no more than occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms to include disturbances of 
motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships.  The 
evidence does not show the symptoms attributable to the 
service connected dysthymic disorder to produce occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood; suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.

In its evaluation, the Board has determined that the weight 
of the evidence is against the veteran's claim, and the claim 
therefore must be denied.  See 38 C.F.R. § 3.102 (2000); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 50 percent for dysthymic disorder 
is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

